DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 10/13/2022, in response to claims 18-20 and 22-34 rejection from the non-final office action (08/18/2022), by amending claims 18, 20, 24, 29, and 32-34 and cancelling claim 28 is entered and will be addressed below. 

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “at least one band position control device” in claims 18 and 20, Applicants’ Specification describes “control roller” (page 10, 2nd paragraph, “50”) and optionally with “lever control roller” (page 10, last paragraph), or the equivalent thereof.
The “wherein the coating chamber is formed in multiple parts and has a coating part and a cleaning part” of claim 23, as “coating” and “cleaning” are functional limitation, and “part” can be interpreted as general placeholder such as “module, unit, component”, the “coating part” can be interpreted as “meaning for coating” and the “cleaning part” can be interpreted as “meaning for cleaning”. As “a coating part and a cleaning part” are subcomponent of the claimed coating chamber, they are examined as “a coating subchamber” and “a cleaning subchamber”.
The “a control unit” of claim 33, as control is a function and unit is a place holder. However, Applicants’ Specification does not disclose what the control unit is. Therefore, 35 USC 112(a) and 112(b) is applied below.
The “conveying section” of claim 34, this is considered as “rollers” as defined in claim 18 and Specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ““a conveying section with transport means” of claim 18 is not treated under 112(f) because it is modified by “in the form of rollers”.

The “coating a band-type material of metal”, “the band-type material made of metal” of claims 18, 20 , 34 and “the band-type material consisting of metal” of claim 29 is considered an intended use of the apparatus. An apparatus that is capable of conveying metal strip/band is considered read into the claim.

The “and/or” in various claims is considered as “and” or “or”, since “and” is optional, the requirements after and/or are considered optional requirement too.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 recites “a control unit”, there is no description what a control unit is.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “a control unit”, it is not clear what structure is required by “a control unit” or it includes manual operation.

This portion of claim 33 will be examined inclusive mechanical, electronic, or manual control.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20, 22, 25-27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US 20120160165, hereafter ‘165), in view of Hultin et al. (US 20050064215, hereafter ‘215), Yamada et al. (US 20110240225, from IDS, hereafter ‘225) and NAKADA et al. (US 20170022606, hereafter ‘606).
‘165 teaches some limitations of:
	Claim 18: an apparatus for manufacturing a thin-film laminate conveying a film-like flexible substrate in a lateral direction in a state where the width direction of the flexible substrate is in a longitudinal posture and forming a thin film by generating a plasma discharge from a high-frequency power supply in a gas atmosphere within a vacuum chamber ([0001], the claimed “A vacuum-coating system for coating a band-type material of metal, comprising”, note the apparatus is capable of coating metal strip), 
FIG. 1(a) shows an unwinding roller 2 in which a strip-shaped flexible substrate 1 is wound in a roll shape, a deposition chamber 3 in which film formation is carried out on the strip-shaped flexible substrate 1, and a winding roller 4 to which a thin-film laminate 1A subjected to film formation in the deposition chamber 3 is conveyed and which winds the thin-film laminate 1A while maintaining at a given height ([0032]), the compressive force of the grip rollers 7 and 8 is adjusted to control the height of the thin-film laminate 1A, the rotation shafts of pairs of upper and lower grip rollers 7 and 8 may be inclined to adjust an inclination angle, thereby controlling the height of the thin-film laminate 1A ([0055], the claimed “a conveying section with transport means, in the form of rollers, on which the band- type material is movable in a transport direction, wherein the transport means of the conveying section are formed such that the band-type material made of metal is movable thereupon with its horizontal width extension perpendicular to the transport direction, such that the transport direction is along an x-axis, the horizontal width extension is along a y- axis, and a thickness of the band-type material extends along a z-axis”, see also Fig. 1(b)),
A plasma discharge is generated in the gas atmosphere in a state where the deposition chamber 3 is in vacuum ([0033], last sentence, the claimed “a coating chamber, in which a vacuum can be generated, wherein the coating chamber comprises: an inlet region and an outlet region and thereby can be traversed by the band-type material along or on the conveying section in the transport direction”), 
An adjustment roller 9 having a given diameter is provided in front of the winding roller 4, that is, between the winding roller 4 and the grip rollers 7 and 8 … the thin-film laminate 1A contacts the adjustment roller 9 at a winding angle (embracing angle), such that the conveying direction to the winding roller 4 is changed ([0035], the claimed “at least one band position control device, with which a position of the band-type material along the y-axis can be adjusted such that the horizontal width extension of the band-type material is aligned with a center of the coating chamber”).
	Claim 20: an apparatus for manufacturing a thin-film laminate conveying a film-like flexible substrate in a lateral direction in a state where the width direction of the flexible substrate is in a longitudinal posture and forming a thin film by generating a plasma discharge from a high-frequency power supply in a gas atmosphere within a vacuum chamber ([0001], the claimed “A vacuum-coating system for coating a band-type material of metal, comprising”, note the apparatus is capable of coating metal strip), 
FIG. 1(a) shows an unwinding roller 2 in which a strip-shaped flexible substrate 1 is wound in a roll shape, a deposition chamber 3 in which film formation is carried out on the strip-shaped flexible substrate 1, and a winding roller 4 to which a thin-film laminate 1A subjected to film formation in the deposition chamber 3 is conveyed and which winds the thin-film laminate 1A while maintaining at a given height ([0032], the claimed “a conveying section with transport means in the form of rollers, on which the band-type material is movable in a transport direction, wherein the transport means of the conveying section are formed such that the band-type material made of metal is movable thereupon with its horizontal width extension in horizontal alignment in the transport direction such that the transport direction is along an x-axis, the horizontal width extension is along a y-axis, and a thickness of the band-type material extends along a z- axis”),
 A plasma discharge is generated in the gas atmosphere in a state where the deposition chamber 3 is in vacuum ([0033], last sentence, the claimed “a coating chamber, in which the vacuum can be generated, wherein the coating chamber has an inlet region and an outlet region and thereby can be traversed by the band-type material along or on the conveying section in the transport direction”), 
An adjustment roller 9 having a given diameter is provided in front of the winding roller 4, that is, between the winding roller 4 and the grip rollers 7 and 8 … the thin-film laminate 1A contacts the adjustment roller 9 at a winding angle (embracing angle), such that the conveying direction to the winding roller 4 is changed ([0035], the claimed “at least one band position control device, with which a position of the band-type material can be adjusted”),
the invention may be applied to bidirectional conveying. In this case, when the adjustment roller 9 or 29 and the grip rollers 7 and 8 or 27 and 28 are provided in the unwinding roller 2 or 22, the same effects can be obtained ([0056], 2nd sentence, the claimed “wherein a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and wherein the band position control device is arranged upstream of the vacuum chamber—as seen in the transport direction of the band-type material”).
	
‘165 does not teach the other limitations of:
Claim 18: (18A) an entry lock, which is provided in the inlet region of the coating chamber, 
an exit lock, which is provided in the outlet region of the coating chamber,
(18B) (at least one band position control device) arranged within the coating chamber, each band position control device comprising at least one actuator comprising rotatably mounted contact rollers positioned within the coating chamber and at a side of the band-type material,
Claim 20: (20A) an entry lock, which is provided in the inlet region of the coating chamber, 
an exit lock, which is provided in the outlet region of the coating chamber,
(wherein a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and in that the band position control device is arranged upstream of) the entry lock—(as seen in the transport direction of the band-type material),
(20B) wherein a further band position control device is provided, which is arranged within the coating chamber, wherein the further band position control device comprises at least one actuator positioned within the coating chamber and at a side of the band-type material, the at least one actuator comprising rotatably mounted contact rollers configured to, upon activation of the at least one actuator, move the horizontal width extension of the band-type material along the y-axis to align with a center of the coating chamber.

	Note the unwinding roller 2 and the winding roller 4 of ‘165 are outside of the vacuum chamber 3.

‘215 is analogous art in the field of A coated steel strip product (abstract) depositing the coating directly on the cleaned strip substrate by electron beam evaporation, in an electron beam deposition chamber ([0013], last sentence), Fig. 3 shows the strip is aligned to the center of the coating chamber. ’215 teaches that the vacuum chambers 14 and 19 may also be replaced by an entrance vacuum lock system and an exit vacuum lock system, respectively. In the latter case, the uncoiler 13 and the coiler 20 are placed in the open air (Fig. 3, [0047], last two sentences).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an entrance vacuum lock and an exit vacuum lock, as taught by ‘215, to the vacuum chamber 3 of ‘215 (the limitations of 18A and 20A), for the purpose of maintaining/locking vacuum in the vacuum chamber 3. 

‘225 is analogous art as in the field of TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title), the manufacturing apparatus 100 is provided with a substrate position control device that maintains a constant position of the flexible substrate 1 in the vertical width direction (conveying height) in the film forming section 20 ([0070], last sentence, same as ‘165 [0032], [0055]). ‘225 teaches that that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a rotation direction in a nipping portion thereof faces obliquely upward at a slight bias angle … Occurrence of sagging and wrinkling of the flexible substrate can be inhibited, even when the strip-like flexible substrate is conveyed over a long distance, and a constant widthwise position of the flexible substrate can be maintained (abstract), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber (Figs. 1-6, [0015]), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber (Figs. 1-6, [0015]).   

‘225 teaches the drive means includes an actuator (56) provided outside the vacuum chamber (Fig. 3, [0015]), not inside the chamber as claimed.

‘606 is analogous art as in the field of VACUUM PROCESSING DEVICE (title), forming a coating on a reinforcement fiber ([0003]), a vacuum processing not only on a monofilament but also on a yarn, a tow, a web, or a fabric in which a plurality of fibers is bundled ([0021], last sentence). ‘606 teaches that in the second sub-chamber 3c for example, a guide roller 21 may be installed. Preferably the guide roller 21 is made movable by an actuator 23. As shown by the solid line in FIG. 2, the guide roller 21 may be retracted so as not to be in contact with the reinforcement fiber F. then the reinforcement fiber F can freely fall down toward the capture device 11. When the vacuum processing is started and the reinforcement fiber CF is to be wound around the winding bobbin 13, the guide roller 21 is advanced as shown by the chained line to get in contact with the processed reinforcement fiber CF, thereby the reinforcement fiber F is kept vertical in the processor 9 although it is obliquely drawn ([0034], i.e. actuator 23 is inside the vacuum chamber 3, or 3c).   

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added nip rollers 24, 25 for widthwise position, as taught by ‘225, to the deposition chamber 3 of ‘165, for the purpose of adjusting vertical width direction, as taught by ‘225 ([0070]) and required by ‘165 ([0032], [0055]). Furthermore, to have rearranged the actuator 56 of ‘225 from outside to inside of the vacuum chamber, as taught by ‘606, and then combined with ‘165 and ‘215 (the limitations of 18B and 20B). It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

The combination of ‘165, ‘215, ‘225, and ‘606 further teaches the limitations of:
Claims 19 and 27: the invention may be applied to bidirectional conveying. In this case, when the adjustment roller 9 or 29 and the grip rollers 7 and 8 or 27 and 28 are provided in the unwinding roller 2 or 22, the same effects can be obtained (‘165, [0056], 2nd sentence, with the imported nip rollers being the claimed “at least one band position control device arranged within the coating chamber“ of claim 18, the adjustment roller 9 upstream of the imported entrance lock from ‘215 is the claimed “wherein a further band position control device is arranged upstream of the entry lock - as seen in the transport direction of the band-type material” of claim 19, and the adjustment roller 9 downstream of the imported exit lock from ‘215 is the claimed “wherein a further band position control device is arranged downstream of the exit lock - as seen in the transport direction of the band-type material” of claim 27).
Claim 22: the imported lock system from ‘215 would be would be spaced apart from nip rollers 22, 24, 25 (the claimed “wherein the band position control device is arranged within the coating chamber, spaced apart from the entry lock and from the exit lock, respectively”).
Claims 25-26: Fig. 1 of ‘225 shows many pairs of nip rollers 22 (the claimed “wherein a further band position control device is arranged in the region of the entry lock” of claim 25 and “wherein a further band position control device is arranged in the region of the exit lock” of claim 26, note the size of “region” can be any size, large or small).
Claims 32-33: The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means (‘225, Fig. 2, [0071], last sentence, the claimed “wherein at least one position sensor is provided, with which the position of the band-type material on the conveying section can be determined, wherein the at least one position sensor is arranged within the coating chamber and/or upstream of the coating chamber as seen in the transport direction of the band-type material” of claim 32 and “wherein a control unit is provided, wherein a band position control device can be actuated and/or the band position control devices, which are arranged in the various regions of the vacuum- coating system, can be synchronized with one another, as a function of one or more signals of the position sensor” of claim 33).

‘165 teaches some limitations of:
	Claim 34: an apparatus for manufacturing a thin-film laminate conveying a film-like flexible substrate in a lateral direction in a state where the width direction of the flexible substrate is in a longitudinal posture and forming a thin film by generating a plasma discharge from a high-frequency power supply in a gas atmosphere within a vacuum chamber ([0001], the claimed “A method for coating a band-type material”),
 	FIG. 1(a) shows an unwinding roller 2 in which a strip-shaped flexible substrate 1 is wound in a roll shape, a deposition chamber 3 in which film formation is carried out on the strip-shaped flexible substrate 1, and a winding roller 4 to which a thin-film laminate 1A subjected to film formation in the deposition chamber 3 is conveyed and which winds the thin-film laminate 1A while maintaining at a given height ([0032]), the compressive force of the grip rollers 7 and 8 is adjusted to control the height of the thin-film laminate 1A, the rotation shafts of pairs of upper and lower grip rollers 7 and 8 may be inclined to adjust an inclination angle, thereby controlling the height of the thin-film laminate 1A ([0055]), A plasma discharge is generated in the gas atmosphere in a state where the deposition chamber 3 is in vacuum ([0033], last sentence, the claimed “wherein the band-type material is moved with its horizontal width extension in horizontal alignment, via a conveying section, in a transport direction and is vacuum-coated within a coating chamber, in which a vacuum is applied”),
An adjustment roller 9 having a given diameter is provided in front of the winding roller 4, that is, between the winding roller 4 and the grip rollers 7 and 8 … the thin-film laminate 1A contacts the adjustment roller 9 at a winding angle (embracing angle), such that the conveying direction to the winding roller 4 is changed ([0035], the claimed “at least one band position control device, with which a position of the band-type material along the y-axis can be adjusted such that the horizontal width extension of the band-type material is aligned with a center of the coating chamber” and “the band-type material is aligned with such that a center of the horizontal width extension is aligned with a center of the coating chamber by the band position control device” as shown in Fig. 1(b)).

	‘165 does not teach the other limitations of:
Claim 34: (34A) (A method for coating a band-type material) made of metal,
(wherein the band-type material) made of metal (is aligned with its band center …),
(34B) a position of the band-type material is adjusted by a band position control device comprising at least one actuator located at a side of the band-type material and inside the coating chamber,
wherein the band position control device is entirely arranged within the coating chamber.

‘215 is analogous art in the field of A coated steel strip product (abstract) depositing the coating directly on the cleaned strip substrate by electron beam evaporation, in an electron beam deposition chamber ([0013], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied the film forming process of ‘225 to a steel strip (the limitation of 34A), as taught by ‘215, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

‘225 and ‘606 are analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added nip rollers 24, 25 for widthwise position, as taught by ‘225, to the deposition chamber 3 of ‘165, for the purpose of adjusting vertical width direction, as taught by ‘225 ([0070]) and required by ‘165 ([0032], [0055]). Furthermore, to have rearranged the actuator 56 of ‘225 from outside to inside of the vacuum chamber, as taught by ‘606, and then combined with ‘165 and ‘215 (therefore, the band position control device is entirely arranged within the coating chamber, the limitation of 34B). It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘165, ‘215, ‘225 and ‘606, as being applied to claim 18 rejection above, further in view of Chiu et al. (US 20090246514, hereafter ‘514).
The combination of ‘165, ‘215, ‘225, and ‘606 does not teach the limitations of:
	Claim 23: wherein the coating chamber is formed in multiple parts and has a coating part and a cleaning part, wherein the cleaning part is adjacent the coating part and is arranged upstream of the coating part - as seen in the transport direction of the band-type material - wherein the band position control device is provided at least in the coating part and/or in the cleaning part and/or in a region of the coating chamber between the coating part and the cleaning part.

‘514 is analogous art in the field of physical and chemical vapor deposition methods ([0002]), coated films on the plastic substrate ([0003], 4th sentence). ’514 teaches that When the substrate 10 enters the pre-cleaning area 330, the ion source 301 is turned on to perform the pre-cleaning treatments on the substrate 10, as shown in FIG. 4. The pre-cleaning process can enhance the adherence property of the surface of the substrate 10, which will facilitate the following vapor deposition processes ([0034], last two sentence), refer to FIG. 3. The substrate 10 after pre-cleaning process is transported to the first vapor deposition area 331 by the guide wheel 312 ([0035]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a pre-cleaning area 330 of ‘514 to the upstream the deposition chamber 3 of ‘164 (or as the 1st film forming unit 41 in Fig. 1 of ‘225), for the purpose of enhancing the adherence property of the surface of the substrate, as taught by ‘514 ([0034], last sentence).

	‘225 further teaches the limitations of:
	Claim 24: Fig. 1 shows a plurality of nip rollers 22 between every pair of film forming units (the claimed “wherein the at least one band position control device provided in the coating chamber is arranged in one or more of the coating part, in the cleaning part, and/or in the region of the coating chamber between the coating part and the cleaning part”).
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘165, ‘215, ‘225 and ‘606, as being applied to claim 18 rejection above, in view of Kakehi et al. (US 4664578, hereafter ‘578).
‘255 also teaches that Since the actuator 56 is provided outside the chamber structural unit 40 (vacuum chamber), an actuator of any system can be used. In the example illustrated by the figures, a linear actuator that converts the rotation of a servo motor into linear reciprocating motion with a screw feed mechanism or the like is used, but it is also possible to rotate the drive shaft 54 directly or indirectly by using a rotary actuator but is silent on the other detail of actuator 56.

The combination of ‘165, ‘215, ‘225, and ‘606 does not teach the limitations of:
	Claim 29: wherein a band position control device comprises magnet elements for generating magnetic fields, by which an interaction can be created with the band-type material consisting of metal, in order to bring a band center of the band-type material in conformance with the center of the coating chamber.
Claim 30: wherein the magnet elements are formed from permanent magnets.
	Claim 31: wherein the magnet elements are formed from energizable coils.

‘578 is analogous art in the field of Semiconductor Substrate Transport System (title), a dry etching apparatus or a plasma CVD apparatus, for subjecting semiconductor substrates to predetermined processing such as etching and formation of a film by dry processes … a semiconductor substrate transport system of a belt conveyor type (col. 1, lines 12-22). ‘578 criticizes that due to a frictional force which arises between the belt and the driven wheel during the rotation of the belt dust is generated which adheres to and is deposited on the semiconductor substrate (col. 1, lines 59-63). ‘578 teaches that the present invention is to provide a semiconductor substrate transport system wherein a linear pulse motor, which is a noncontacting driving device having neither a sliding part, nor a turning part is employed for reciprocatingly driving a semiconductor substrate holder means in a vacuum atmosphere, with the linear pulse motor being disposed in the vacuum atmosphere, thereby suppressing a generation of dust during the transport of semiconductor substrates, namely, during the reciprocating drive of the semiconductor substrate holder means (col. 2, lines 55-65), a linear pulse motor 60 for reciprocatingly driving the cradles 50 in a noncontacting manner, a pulse oscillator 70 connected to the linear pulse motor 60, clearance holding means 80 for holding the clearance of the linear pulse motor 60, and guide means 90 for guiding the reciprocating motion of the linear pulse motor 60. The linear pulse motor 60 includes a pulse motor 61, and a scale 63 having a surface provided with regularly spaced comb teeth 62 arranged in the longitudinal direction thereof. The pulse motor 61 includes a permanent magnet 64, and electromagnets 65a, 65b (Fig. 5, col. 4, lines 34-45).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the noncontacting liner pulse motor 61 including a permanent magnet and electromagnets of ‘578 as the actuator 23 of ‘606, and then combined with ‘165, ‘215, ‘225, for the purpose of suppressing a generation of dust, as taught by ‘578 (col. 2, lines 55-65).
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding to 35 USC 112 rejection, see the bottom of page 8 to the top of page 10, Applicants’ amendment overcomes the rejection except 112(a) and 112(b) of claim 33 112(b) of claim 29. Applicants argue that written disclosure described the control unit.
This argument is found not persuasive.
There is no disclosure in Applicants’ Specification of the structure of the control unit, whether it is mechanical, electronic, or manual control. Applicants’ merely state the connection and function of the control unit but not structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110297087 is cited for actuator 73 inside the vacuum chamber (Fig. 2).

US 20190284678 is cited for “In practice the magnitude may be substantially smaller to achieve that merely a mild tension is exerted that achieves a proper alignment of the substrate” ([0053], 2nd last sentence). 

US 20140008214 is cited for precleaning station 110 and vacuum isolation valve “x” (vacuum lock, see Fig. 1) and the load unload platform 100 outside of vacuum. JP 2015160959 is cited for edge position control by electromagnet (Fig. 3, middle of page 4). US 20210328146 is cited for linear actuator of a magnet unit alignment system (Fig. 1, [0048], last sentence).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716